DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11-23 and 50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a method of detecting a pipe condition of a pipe using an acoustic sensor communicatively connected to a detection device connected to the pipe having the steps of detecting a signal from an accelerometer within the detection device, receiving acoustic signals from the pipe using non-invasive acoustic sensors, analyzing, based in part on detecting the signal from the accelerometer, the received acoustic sensor signals to determine a pipe condition, determining a pressure of the pipe using a hoop stress sensor and reporting the pipe condition externally.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a detection device having a controller electrically communicating with a first acoustic sensor, an accelerometer, a power source and configured to detect a signal from the accelerometer, receive acoustic signals from a pipe using the first acoustic sensor, analyze, based in part on detecting the signal from the accelerometer, the received acoustic sensor signal to determine a pipe condition, determine a pressure of the pipe using a hoop stress sensor and transmit the pipe condition data externally.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a system having a plurality of detection devices, each detection device having a controller electrically communicating with a first acoustic sensor, an accelerometer, a power source and configured to detect a signal from the accelerometer, receive acoustic signals from a pipe using the first acoustic sensor, analyze, based in part on detecting the signal from the accelerometer, the received acoustic sensor signal to determine a pipe condition, determine a pressure of the pipe using a hoop stress sensor and transmit the pipe condition data externally.
The closest art of record is to Sittler, which discloses a fluid pipe condition monitor having an accelerometer, which measures an acceleration before measuring a desired process variable value including a fluid flow.  Sittler fails to disclose analyzing acoustic signals, based in part with the detecting accelerometer sensor signal.  
Brown discloses using non-invasive acoustic generators and sensors to monitor flow, but does not base the analysis on the detection of an accelerometer signal.
Brower discloses using an optical hoop stress sensor about a pipe to measure a pipeline pressure.
The IDS of 5/26/2021 contains the Atkins reference, however, Atkins fails to disclose analyzing acoustic signals, based in part with detecting an accelerometer sensor signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        June 2, 2021